Citation Nr: 0807998	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-30 329	)	DATE
	)
	)

THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals' March 1983 decision to deny 
service connection for schizophrenia.





REPRESENTATION

Moving party represented by:  New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION


The veteran had military service from May 1968 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on a September 2005 motion for revision or reversal on the 
grounds of CUE in a Board decision dated in March 1983, in 
which the Board denied the veteran's claim seeking 
entitlement to service connection for schizophrenia.  


FINDING OF FACT

The moving party has not shown that either the correct facts 
as they were known at the time of the March 1983 Board 
decision that denied service connection for schizophrenia 
were not before the adjudicator or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  


CONCLUSION OF LAW

The Board's March 1983 decision, which denied service 
connection for schizophrenia, did not contain CUE.  
38 U.S.C.A. § 7111 (West 2002 & Supp. 2007); 38 C.F.R. §§  
20.1400, 20.1403, 20.1404 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2007), and at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2007), VA has a duty to notify and to assist 
claimants in substantiating a claim for VA benefits.  The 
United States Court of Appeals for Veterans Claims (Court has 
held that VA's duty to assist has little, if any, bearing on 
a motion for CUE in a Board decision, the denial of which is 
the subject of this appeal.  See Livesay v. Principi, 15 Vet. 
App. 165, 178-79 (2001).  

CUE in a Prior Board Decision

The claims file reflects that a March 1983 Board decision 
denied service connection for schizophrenia.  

Under 38 U.S.C.A. § 7111(e), a request for revision of a 
Board decision on the basis of CUE "shall be submitted 
directly to the Board and shall be decided by the Board on 
the merits, without referral to any adjudicative or hearing 
official acting on behalf of the Secretary." 

In September 2005, a motion was received from the moving 
party that requested review of a March 1983 Board decision on 
the grounds of CUE.  The statute and implementing regulations 
provide that a decision by the Board is subject to revision 
on the grounds of CUE.  If evidence establishes the error, 
the prior decision shall be reversed or revised.  A request 
for revision of a Board decision based on CUE may be 
instituted by the Board on its own motion or upon request of 
the claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

The moving party must "set forth clearly and specifically 
the alleged clear and unmistakable error, or errors, of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Nonspecific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement" to set forth clearly and specifically the 
alleged CUE in a Board decision.  38 C.F.R. § 20.1404(b).  

There is a presumption of validity to otherwise final 
decisions, and, in the face of a claim of error, the 
presumption is even stronger.  See Martin v. Gray, 142 U.S. 
236 (1891); Sullivan v. Blackburn, 804 F.2d 885 (5th Cir. 
1986).  

CUE is defined as a very specific and rare kind of error, of 
fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.  38 C.F.R. § 20.1403(a).

To find CUE, the correct facts, as they were known at the 
time, must not have been before the adjudicator (a simple 
disagreement as to how the facts were weighed and evaluated 
will not suffice), or the law in effect at the time must have 
been incorrectly applied.  The determination must be based on 
the record that existed at the time of the prior 
adjudication.  Damrel v. Brown, 6 Vet. App. 242, 245-46 
(1994); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); 
Russell v. Principi, 3 Vet. App. 310, 313-314 (1992).  

The moving party must "set forth clearly and specifically the 
alleged clear and unmistakable error, or errors, of fact or 
law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Nonspecific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement" to set forth clearly and specifically the 
alleged CUE in a Board decision.  38 C.F.R. § 20.1404(b); 
Crippen v. Brown, 9 Vet. App. 412, 420 (1996) (concluding 
that "to raise CUE there must be some degree of specificity 
as to what the alleged error is and . . . persuasive reasons 
must be given as to why the result would have been manifestly 
different"). 

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are: (1) Changed diagnosis.  A 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) Duty to assist.  The 
Secretary's failure to fulfill the duty to assist.  (3) 
Evaluation of evidence.  A disagreement as to how the facts 
were weighed or evaluated.  38 C.F.R. 
§ 20.1403(d).  CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(e).

With these guidelines in mind, the Board has reviewed the 
claims files to determine whether there was CUE in the March 
1983 Board decision.  

In a September 2005 letter to the Board and in previous 
submissions, the moving party discussed some of the evidence 
that was before the Board at the time of the March 1983 
decision and discussed why it supported service connection.  
After reviewing the moving party's allegations of error, the 
Board concludes that these simply amount to how the evidence 
was weighed by the Board in its March 1983 decision.  38 
C.F.R. § 20.1403(d).  No error of fact or law is shown.

For instance, the moving party asserts that evidence of a 
diagnosis of schizophrenia was clearly before the Board in 
March 1983.  While this fact is certainly borne out by the 
record, the Board in its March 1983 decision made two 
material findings of fact: (1) that the service medical 
records were negative for schizophrenia; and, (2) that a 
psychosis was first shown more than one year after 
separation.  Thus, the moving party has failed to show error 
of fact or law in the Board decision.  

The moving party's contentions further do not allege an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome (denial 
of service connection for schizophrenia) of the March 1983 
Board decision.  The moving party is required to set forth 
clearly and specifically why the result would have been 
manifestly different but for the alleged error.  38 C.F.R. 
§§ 20.1403(c), 20.1404(b).

The veteran testified before the undersigned Veterans Law 
Judge in October 2002 concerning evidence of disabling 
symptoms in the 1970s, but he did not discuss or allege that 
the Board, in its March 1983 decision, did not have the 
correct facts as they were known at the time or the law in 
effect at the time was incorrectly applied.  
Although the record considered by the Board in March 1983 
contains some favorable evidence for service connection for 
schizophrenia, the fact that the Board did not find that 
evidence sufficient to grant service connection is not CUE.  

After a review of the evidence of record at the time of the 
March 1983 Board decision, and with consideration of the 
moving party's contentions, the Board finds that the March 
1983 Board decision to deny service connection for 
schizophrenia was adequately supported by the evidence then 
of record and was not undebatably erroneous.  The record does 
not demonstrate that the correct facts, as they were known in 
March 1983, were not before the Board in March 1983, or that 
the Board incorrectly applied statutory or regulatory 
provisions extant at that time, such that the outcome of the 
claim would have been manifestly different but for the error.  
For these reasons, the Board finds that the Board's March 
1983 decision, which denied service connection for 
schizophrenia, is not clearly and unmistakably erroneous.  38 
U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1403, 20.1404.


ORDER

The motion for reversal or revision of the March 1983 Board 
decision on the grounds of CUE is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


